DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 8-15, 17, 20-22 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rhee (US 20150221619 A1; Rhee) in view of Cok (US 20170187976 A1; Cok).
Regarding claim 1, Rhee discloses a display apparatus comprising: a panel substrate (Fig. 11, 100/201/800; ¶137); a TFT panel (Fig. 11, 800; ¶137) part comprising a plurality of connection electrodes (Fig. 11, 201; ¶137) disposed on an upper surface of the panel substrate; and a light emitting diode part (Fig. 11, 400; ¶137) disposed on the TFT panel part and comprising a plurality of light emitting modules (Fig. 11, rows of 5 leds defined by 601; ¶89) adjacent to each other, wherein: each of the light emitting modules comprises a plurality of pixels (Fig. 11, each RGB group 401-403 is a pixel; ¶149); each of the pixels includes three sub-pixels (Fig. 11, 401-403; ¶149); and the three sub-pixels comprise a blue light emitting diode (Fig. 11, 403; ¶149), a green light emitting diode  (Fig. 11, 402; ¶149), and a red light emitting diode  (Fig. 11, 401; ¶149) and the TFT panel part  (Fig. 11, 100; ¶137) has an area greater than a combined area of the plurality of light emitting modules.
Rhee is silent on the plurality of light emitting modules comprises a plurality of supporting substrates; each of the light emitting modules comprises a plurality of pixels disposed on one of the supporting substrates;
Cok discloses display where a plurality of light emitting modules (Fig. 5, 20; ¶33) comprises a plurality of supporting substrates (Fig. 5, 25; ¶45); each of the light emitting modules comprises a plurality of pixels (Fig.5, 60RGB; ¶33) disposed on one of the supporting substrates;
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to configure pixels on their own substrates 
Regarding claim 2, Rhee in view of Cok discloses the display apparatus of claim1, wherein the TFT panel part further comprises a TFT drive circuit. (Fig. 11, 800; ¶141 Rhee)
Regarding claim 3, Rhee in view of Cok discloses the display apparatus of claim 2, wherein the TFT drive circuit (Fig. 11, 800; ¶141 Rhee) is configured to drive the pixels (Fig. 11, 401-403; ¶149 Rhee) in at least one of an active matrix and a passive matrix (¶136 Rhee).
Regarding claim 5, Rhee in view of Cok discloses the display apparatus of claim 1, further comprising an anisotropic conductive (Fig. 11, 300; ¶51 Rhee) film between the TFT panel part (Fig. 11, 800; ¶141 Rhee) and the light emitting diode part (Fig. 11, 400; ¶137), the anisotropic conductive film comprising an adhesive organic insulation material and conductive particles dispersed therein.
Regarding claim 8, Rhee in view of Cok discloses the display apparatus of claim 1, wherein the blue light emitting diodes, the green light emitting diodes, and the red light emitting diodes (Fig.5, 60RGB; ¶33 Cok) of each pixel are regularly arranged on the supporting substrate. (Fig. 5, 25; ¶45 Cok)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the configuration of Cok for making it possible for the system substrate to accommodate any combination of the light elements (LEDs andmicro-LEDs).
Regarding claim 9, Rhee in view of Cok discloses the display apparatus of claim 8, wherein the support substrate (Fig. 5, 25; ¶45,60 Cok) includes at least one of a sapphire substrate, a gallium nitride substrate, a glass substrate, a silicon carbide substrate, a silicon substrate, a metal substrate, and a ceramic substrate.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the configuration of Cok for making it possible for the system substrate to accommodate any combination of the light elements (LEDs andmicro-LEDs).
Regarding claim 10, Rhee in view of Cok discloses the display apparatus of claim 8, but is silent on wherein the support substrate is flexible.
However Rhee discloses making a flexible display device by utilizing a flexible display substrate 100 (¶52). Cok discloses in paragraph 70 that the display substrate 12 is flexible glass.  Therefore, it is reasonable to conclude that, before the effective filing date, one of ordinary skill would make the glass support substrates 25 flexible to prevent the pixel structure from detaching when the display substrate bends.
Regarding claim 11, Rhee in view of Cok discloses the display apparatus of claim 8, wherein the support substrate (Fig. 5, 25; ¶45, 60 Cok) comprises a plurality of conductive patterns (Fig. 5, 62/38/48; ¶43, 44 Cok) on an upper surface thereof to be electrically connected to the light emitting diodes. (Fig.5, 60RGB; ¶33 Cok) 

Regarding claim 12, Rhee in view of Cok discloses the display apparatus of claim 8, wherein the blue light emitting diodes, the green light emitting diodes, and the red light emitting diodes (Fig. 11, 401-403; ¶149 Rhee) are arranged at constant intervals in a matrix (Fig. 1 Rhee).
Regarding claim 13, Rhee in view of Cok discloses the display apparatus of claim 1, further comprising an electrode substrate (Fig. 11, 920; ¶144 Rhee) on which the light emitting diodes (Fig. 11, 401-403; ¶149 Rhee) are formed. 
Regarding claim 14, Rhee in view of Cok  in view of Shin discloses the display apparatus of claim 13, wherein the electrode substrate (Fig. 11, 920; ¶144 Rhee) comprises a first electrode terminal (Fig. 11, 910; ¶144 Rhee) and a second electrode terminal (Fig. 11, 910; ¶144 Rhee).
Regarding claim 15, Rhee in view of Cok discloses the display apparatus of claim 14, wherein each of the first electrode terminal (Fig. 11, 910; ¶144 Rhee) and the second electrode terminal (Fig. 11, 910 extending from source and drain region; ¶144 Rhee) penetrates through the electrode substrate. (Fig. 11, 920; ¶144 Rhee)
Regarding claim 17, Rhee in view of Cok discloses the display apparatus of claim 8, wherein the light emitting diode part further comprises an insulation layer (Fig. 11, 500; ¶80 Rhee) surrounding each of the light emitting diodes (Fig. 11, 401-403; ¶149 Rhee).
Regarding claim 20, Rhee in view of Cok discloses the display apparatus of claim 8, wherein the blue light emitting diodes, the green light emitting diodes, and the red light emitting diodes (Fig. 11, 401-403; ¶149 Rhee) are arranged at side by side on the same axis.
Regarding claim 21, Rhee in view of Cok discloses the display apparatus of claim 1, wherein each side of the TFT panel part (Fig. 11, 100; ¶51, 52, 138 Rhee)  is exposed from the combined area of the plurality of light emitting modules (Fig. 11, 401-403; ¶149 Rhee) when viewed in plan.
The TFT substrate 100 extends beyond the light emitting module 400. If viewed from plan view it would be exposed.
Regarding claim 22, Rhee in view of Cok discloses the display apparatus of claim 1, wherein: each of the light emitting modules (Fig. 5, 20; ¶45 Cok) comprises a base layer (Fig. 5, 25; ¶45 Cok) on which the plurality of pixels (Fig. 5, 60RGB; ¶45 Cok) are disposed; and the base layers (Fig. 5, 25; ¶45 Cok) of adjacent light emitting modules are discrete from each other.
Claim 22 appears to claim the same limitations as amended portions of claim 1. The claimed base layer does not appear to be different from the support substrate of amended claim 1.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to configure pixels on their own substrates for making it possible for the system substrate to accommodate any combination of the light elements (LEDs and micro-LEDs).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (US 20150221619 A1; Rhee) in view of Cok (US 20170187976 A1; Cok), and further in view of Shin et al. (US 20080144334 A1; Shin).
Regarding claim 16, Rhee in view of Cok discloses the display apparatus of claim 15, but is silent on wherein each of the first electrode terminal and the second electrode terminal has a predetermined width on upper and lower surfaces of the electrode substrate. 
Shin discloses wherein each of the first electrode terminal (Fig. 5B, 414; ¶60 Shin) and the second electrode (Fig. 5B, 414; ¶60 Shin) terminal has a predetermined width on upper and lower surfaces (Fig. 5B, 413a/413c; ¶75 Shin) of the electrode substrate. (Fig. 5B, 411; ¶75 Shin)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have electrode terminals with predetermined width on upper and lower surfaces of the electrode substrate for stronger electric connections with diodes and S/D contacts.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhee (US 20150221619 A1; Rhee) in view of Cok (US 20170187976 A1; Cok), and further in view of Takahara et al. (US 20080084365 A1; Tak).
Regarding claim 18, Rhee in view of Cok discloses the display apparatus of claim 17, but is silent on wherein the light emitting diode part further comprises a blocking part on the support substrate. 

Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use a blocking part between diodes to further prevent crosstalk between subpixels.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 19, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a thickness of the blocking part in a second direction crossing the first direction is greater than a thickness of the insulation 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816